625 S.E.2d 540 (2006)
277 Ga. App. 125
HERENDEEN et al.
v.
The STATE.
No. A04A0033.
Court of Appeals of Georgia.
January 4, 2006.
James M. Allison, Jr., Edwards, McLeod & Money, Jennifer McLeod, Sherrod & Bernard, John W. Sherrod, Douglasville, Wallace C. Clayton, Austell, for appellants.
David McDade, District Attorney, James E. Barker, Pamela D. Brophy, Assistant District Attorneys, for appellee.
SMITH, Presiding Judge.
In Herendeen v. State, 268 Ga.App. 113, 601 S.E.2d 372 (2004), Dr. Dennis Herendeen and others appealed the trial court's order finding that their medical records were not subject to the psychologist-patient privilege. We affirmed the judgment of the trial court with respect to the production of the records for in camera inspection, but we reversed the judgment of the trial court with respect to the scope of the privilege and remanded the case for further proceedings consistent with our opinion.
In State v. Herendeen, 279 Ga. 323, 613 S.E.2d 647 (2005), the Supreme Court affirmed this court's judgment with regard to the privilege and the remand for an in camera review of the mental health records at issue. The Supreme Court also directed that the trial court undertake certain additional determinations. We therefore adopt the judgment of the Supreme Court with respect to the additional issues delineated there, and this case is remanded to the trial court for *541 further proceedings consistent with our opinion and the opinion of the Supreme Court.
Judgment affirmed and case remanded with direction.
JOHNSON, P.J., and PHIPPS, J., concur.